Claim Rejections - 35 USC § 112
The examiner assigned to the current application has been changed. The new examiner's name and contact information are stated at the end of this action. Applicant is requested to take note of the change.
Claims 1-16 are pending.
Claims 1-11 and 13 are rejected.
Claims 12 and 14-16 are withdrawn.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of Group I, claims 1-8 in the reply filed on 9/6/22 is acknowledged.  The traversal is on the ground(s) that 1) the groups depend upon claim 1 and that Wang does not disclose a crystallinity half-time within the claimed range.  This is not found persuasive.
As an initial matter, upon careful analysis of the previous examiner’s restriction requirement, it was determined to rejoin groups II (claims 9-11) and Iv (claim 13) into Group I.
As to point 1), this is not a is not a criterion for lack of unity under PCT Rule 13.2.  Therefore, applicant’s argument based on undue burden is not relevant.
As to point 2), groups VI and VII do not have the claim limitation, so applicant’s argument is moot.  As to groups III and V, the crystallinity as claimed is meaningless since it fails to recite the conditions.  So arguments that the crystallinity is different is moot.  Moreover, as elucidated below, Mileva et al. teach a composition that reads on the claimed limitation.  Thus, they fail to make a contribution over the prior art.   
The requirement is still deemed proper and is therefore made FINAL.


Claims 12 and 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/6/22.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 (note all claims depend upon claim 1) recites the crystallization half-time, however does not recite any of the conditions (e.g. temperature, size of material).  Without the conditions, the scope of the claim cannot be determined.  For example, the crystallization at -25 oC for a thin film would be close to 0, while that at 100 oC for a 1 m3 cube of the composition material would be significantly higher.  

As to claim 3, the viscosity ratio is unclear.  Is this the intrinsic viscosity ratio?  Inherent viscosity ratio?  Etc.  Ratio of what?

Claim 2 recites the limitation "the polymer" twice.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether applicant is referring to the polymer composition, some subset thereof, or some other polymer.  Amending the limitation “polymer) to “polymer composition” or “composition” will overcome the instant rejection.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mileva et al. Polymer 102 (2016), 214-220 published online on 10/8/16 (herein Mileva).
As to claim 1, Mileva discloses a polymer composition comprising a matrix of iPP (isotactic polypropylene homopolymer) and a dispersed phase of ethylene propylene (C3 comonomer) copolymer (EPC).  See abstract, page 214-215 and examples.  The crystallization half-time is 0.12 seconds for the neat polymer and 0.01 seconds for the composition with nucleating agent.  See abstract and page 218.  
As to the capability “suitable for manufacturing isotropic there-dimensional printed articles”, Mileva is silent.  However, the composition is the same with crystallization half-times that applicant teaches as suitable for said intended use in the originally filed specification.  Therefore, it is reasonable to take the position that the same material would also be suitable for manufacturing isotropic there-dimensional printed articles.
As to claim 2, the dispersed phase is 16 wt%.  See page 215 in the materials section.  
As to claim 3, the material for the matrix and the dispersed phase are different (iPP vs EPC) thus must have different viscosities.  Since the viscosity ratio of either iPP/EPC or EPC/iPP must therefore be over 1.
As to claim 13, the composition is in the form of pellets (page 4), which are extruded (page 3).     



Claim(s) 1-4 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/087309 (herein Herklots) as evidenced by Mileva et al. Polymer 102 (2016), 214-220 published online on 10/8/16 (herein Mileva).
As to claim 1, Herklots discloses a heterophasic polymer composition comprising a matrix of polypropylene (PP)) and a dispersed phase of ethylene alpha olefin (such as propylene, C3 comonomer) copolymer (EPC).  See abstract, pages 2-8 and examples.  The composition comprises a nucleating agent for improving crystallization and shrinkage.  See pages 1 and 3.  
Herklots is silent on the crystallization half time, however Mileva (examples, abstract and page 218) shows that the addition of a nucleating agent to similar compositions (similar dispersed phase and amounts and same matrix) yields a crystallization half time of significantly less than the claimed 60 minutes (0.01 seconds).  Therefore, it is reasonable to take the position that the Herklots composition with heterophasic polypropylene and a nucleating agent known to yield a crystallization half time less than a second would naturally have a crystallization half time of less than 60 minutes.
As to the capability “suitable for manufacturing isotropic there-dimensional printed articles”, Herklots is silent.  However, the composition is the same with crystallization half-times that applicant teaches as suitable for said intended use in the originally filed specification.  Therefore, it is reasonable to take the position that the same material would also be suitable for manufacturing isotropic there-dimensional printed articles.
As to claim 2, the dispersed phase is present in 40 to 5 wt%, which significantly overlaps the claimed range of 10 to 50 wt%.
As to claim 3, the material for the matrix and the dispersed phase are different (PP vs EPC) thus must have different viscosities.  Since the viscosity ratio of either PP/EPC or EPC/PP must therefore be over 1.
As to claim 4, the crystallinity of the matrix is 60 to 80%.  See page 6.
As to claim 13, the composition is in the form of an extruded pellet.  See page 13.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 5 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0232554 (herein Palo) in view of US 2009/0118415 (herein Aasetre) as evidenced by Mileva et al. Polymer 102 (2016), 214-220 published online on 10/8/16 (herein Mileva).
As to claim 1, Palo discloses a heterophasic polymer composition comprising a matrix of polypropylene (PP)) and a dispersed phase of ethylene propylene (C3 comonomer) copolymer (EPC).  See abstract, paragraph 8 and examples.  The composition comprises can comprise nucleants (paragraph 17).  The composition is for forming filaments (abstract, paragraph 7, 15 and examples) for 3D printed objects (paragraph 2, 19 and examples)
Aasetre discloses that the addition of a nucleating agent to increase the rate of crystallization (paragraph 2) of heterophasic polypropylene compositions (paragraph 18 and examples).  The nucleating agents improve crystallization (paragraph 10, 52), which ultimately improves shrinkage in both the flow and cross directions to be below 1.62 (paragraph 54), thus isotropic.  The rate of crystallization (T0.5 or T1/2, or the crystallization half time) is reported as less than 60 min (e.g. 3.33 min, etc. depending on the temperature, etc., see tables in paragraph 88 and 95 and examples).  Aasetre  is in the same field of heterophasic propylene compositions and solves a problem pertinent to the three dimensional printed articles of Palo (reducing shrinkage).  
Further, Mileva (examples, abstract and page 218) shows that the addition of a nucleating agent to similar compositions (similar dispersed phase and amounts and same matrix) yields a crystallization half time of significantly less than the claimed 60 minutes (0.01 seconds).  Therefore, it is reasonable to take the position that the Herklots composition with heterophasic polypropylene and a nucleating agent known to yield a crystallization half time less than a second would naturally have a crystallization half time of less than 60 minutes.
Moreover, it would have been obvious at the time of the invention to have modified the composition of Palo by adding the appropriate amount of nucleating agent in order to control the rate of crystallization (crystallization half time) in order to ultimately control the shrinkage, etc. as suggested by Aasetre.  See paragraphs 2, 10, 52-54 and examples of Aasetre.  
As to claim 2, the xylene soluble content is 15 to 50 wt%.  See abstract, paragraph 7 and examples of Palo.  Heterophasic propylene compositions have a propylene polymer matrix and a elastomer dispersed phase.  See paragraphs 37-44.  The xylene soluble fraction is the elastomer (dispersed ethylene propylene copolymer phase).  See paragraph 41.  It is also noted that applicant admits this in paragraph 34 of the instant invention.  Therefore, it is reasonable to take the position that the dispersed phase would also be 15 to 50 wt% and within the claimed range.  
As to claim 3, the material for the matrix and the dispersed phase are different (PP vs EPC) thus must have different viscosities.  Since the viscosity ratio of either PP/EPC or EPC/PP must therefore be over 1.
As to claim 5, the composition is for forming filaments (abstract, paragraph 7, 15 and examples) and 3D printed articles (paragraph 2, 19 and examples).  As elucidated above, Aasetre discloses that the nucleating agents improve crystallization (paragraph 10, 52), which ultimately improves shrinkage in both the flow and cross directions to be below 1.62 (paragraph 54), thus isotropic.  Therefore, one would have been motivated to add the appropriate amount of nucleating agents, which would ultimately reduce the shrinkage to the appropriate range, including within the claimed range because one would want to print objects that have reduce shrinkage.
As to claim 7, Aasetre discloses that the shrinkage is 1.60% for the flow direction and 1.62 for the cross direction (paragraph 54), thus would be about 1.0 and within the claimed range.  
As to claim 8, the composition has the same polypropylene matrix and the same ethylene propylene dispersed phase, which is an elastomer (flexible and high elonogation).  See paragraph 8 of Palo and examples Aasetre.  Further, the dispersed elastomer domains would naturally stretch and elongate given that it is an elastomer and the same composition as claimed and exemplified.  Therefore it is reasonable the take the position that the elastomeric dispersed phase domain would inherently form elongated domains given that it is a flexible/deformable/stretchable polymer.
As to claim 9, the composition is for forming filaments (abstract, paragraph 7, 15 and examples) and 3D printed articles (paragraph 2, 19 and examples).
As to claim 10, Aasetre shows that the Tm (peak melting point) is above 160 oC and within the claimed range.  See examples.  Given that these are the same heterophasic compositions with nucleating agents as in Palo, it is reasonable to take the position that the Tm would also be within the claimed range.  Especially considering that the polypropylene is a homopolymer and the Tm would naturally flow from being a polypropylene homopolymer.
As to claim 11, the filament has a diameter of 1.75.  See paragraph 15.


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0232554 (herein Palo) in view of US 2009/0118415 (herein Aasetre) and US 2015/0154885 (herein Clifford) as evidenced by Mileva et al. Polymer 102 (2016), 214-220 published online on 10/8/16 (herein Mileva).
The discussion with respect to Palo et al. set-forth above is incorporated herein by reference.  
As to claim 6, Palo is silent on a living hinge.  
Clifford discloses that three dimensional printed objects can be printed with living hinges, which is a flexible hinge of the mold that can bend.  See paragraph 10, 46, 77-81, 115 and examples.
It would have been obvious at the time of the invention to have modified the three dimensional printed article of Palo to have a living hinge as suggested by Clifford because one would want to utilize features taught as suitable and applicable that are typically utilized in three dimensional printed articles in the art.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764